Citation Nr: 0629946	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  01-01 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
chronic low back pain with loss of disc height and disc 
bulge, prior to September 20, 2001.

2. Entitlement to an evaluation in excess of 20 percent for 
chronic low back pain with loss of disc height and disc 
bulge, beginning September 20, 2001.

3. Entitlement to an evaluation in excess of 10 percent for 
right radiculopathy associated with chronic low back pain 
with loss of disc height and disc bulge.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active service from June 1988 to January 
1992, and from July 2, to November 4, 1993. The record also 
reflects additional unspecified periods of active and 
inactive duty for training.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 1999 decision by the RO 
which denied an increase in the 10 percent evaluation then 
assigned for chronic low back pain with loss of disc height 
and disc bulge. By rating action in March 2003, the RO 
assigned an increased rating to 20 percent for the orthopedic 
manifestations of his low back disability; effective from 
September 20, 2002, and a separate 10 percent evaluation for 
the neurological symptoms; effective from October 25, 2002, 
under the revised rating criteria for the spine which was 
made effective from September 23, 2002. In April 2003, a 
hearing was held at the RO before the undersigned member of 
the Board.

In December 2003, the Board remanded this case to the RO for 
further development to include affording the veteran a VA 
examination in connection with his claim.  The veteran failed 
to report for this examination scheduled at the Nashville VA 
Medical Center on October 31, 2004 and May 5, 2005.


FINDING OF FACT

The veteran failed to report for two scheduled VA 
examinations in conjunction with his claim for entitlement to 
an evaluation in excess of 10 percent for chronic low back 
pain with loss of disc height and disc bulge, prior to 
September 20, 2001; an evaluation in excess of 20 percent for 
chronic low back pain with loss of disc height and disc 
bulge, beginning September 20, 2001, and for an evaluation in 
excess of 10 percent for right radiculopathy associated with 
chronic low back pain with loss of disc height and disc 
bulge.


CONCLUSION OF LAW

The veteran's claim for entitlement to an evaluation in 
excess of 10 percent for chronic low back pain with loss of 
disc height and disc bulge, prior to September 20, 2001; an 
evaluation in excess of 20 percent for chronic low back pain 
with loss of disc height and disc bulge, beginning September 
20, 2001, and for an evaluation in excess of 10 percent for 
right radiculopathy associated with chronic low back pain 
with loss of disc height and disc bulge is denied as a matter 
of law.  38 C.F.R. § 3.655 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, the 
veteran was notified of the VCAA duties to assist by 
correspondence dated in August 2002 and April 2004.  The duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination, without good cause, a 
claim for increase shall be denied without review of the 
evidence of record.  See 38 C.F.R. § 3.655 (2005).

The Court has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. 
Derwinski, 1 Vet. App. 566 (1991). The Court has also held 
that VA's "duty to assist is not always a one-way street." 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining relevant evidence.

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2006).

In this case, records show the Board remanded the case for 
additional development in December 2003 including for 
neurological and orthopedic examinations for an opinion as to 
the current nature and severity of his low back and right 
radiculopathy.  The veteran was notified by correspondence 
dated in April 2004 that arrangements were being made to 
schedule him for an examination and that if he failed to 
report without good cause his claim might be denied.  VA 
records show the veteran was scheduled for an examination in 
October 2004 but that he failed to report.  An April 2005 
letter informed the veteran that he was being rescheduled for 
VA examinations.  A second examination was scheduled in May 
2005; again, the veteran failed to report for the 
examination.  A May 2006 supplemental statement of the case 
noted his failure to report for the examination and denied 
his claim for increased ratings.  Although records indicate 
the veteran's address of record may have recently changed, 
there is no evidence any VA correspondence was returned as 
undeliverable nor has the veteran provided any explanation 
for his failure to report.

Given the presumption of regularity of the mailing of VA 
examination scheduling notice and since the veteran not has 
provided explanation for not having reported for examination, 
the Board is satisfied that the veteran was properly notified 
and failed to report to the scheduled VA examinations without 
good cause.  See 38 C.F.R. § 3.655.  Therefore, the claim for 
entitlement to an evaluation in excess of 10 percent for 
chronic low back pain with loss of disc height and disc 
bulge, prior to September 20, 2001; an evaluation in excess 
of 20 percent for chronic low back pain with loss of disc 
height and disc bulge, beginning September 20, 2001, and for 
an evaluation in excess of 10 percent for right radiculopathy 
associated with chronic low back pain with loss of disc 
height and disc bulge is denied as a matter of law. See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
chronic low back pain with loss of disc height and disc 
bulge, prior to September 20, 2001; an evaluation in excess 
of 20 percent for chronic low back pain with loss of disc 
height and disc bulge, beginning September 20, 2001, and for 
an evaluation in excess of 10 percent for right radiculopathy 
associated with chronic low back pain with loss of disc 
height and disc bulge is denied as a matter of law.



__________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


